NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 MOHAMMAD RAHMAN,                                No.    14-72622

                  Petitioner,                    Agency No. A094-922-849

   v.
                                                 MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Mohammad Rahman, a native and citizen of Bangladesh, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1252. We review for substantial evidence the agency’s factual findings, Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for

review.

      In his opening brief, Rahman accepts the agency’s determination that he was

not credible, but challenges the denial of CAT protection. Substantial evidence

supports the agency’s denial of Rahman’s CAT claim, because it is based on the

same testimony the agency found not credible, and Rahman does not point to any

other evidence in the record that compels the conclusion that it is more likely than

not he would be tortured by or with the consent or acquiescence of a public official

in Bangladesh. See Shrestha v. Holder, 590 F.3d 1034, 1049 (9th Cir. 2010). We

reject Rahman’s contention that the agency ignored evidence or erred in its

analysis.

      PETITION FOR REVIEW DENIED.




                                          2                                   14-72622